Case: 1:20-cr-00115-DCN Doc #: 12 Filed: 02/12/20 1 of 4. PagelD #: 37

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO FEB 12 2020
EASTERN DIVISION CLERK, Us

_ DISTRICT COURT
NORTHERN DISTRI
OLR RTRIGT OF Oo

UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

) ;
)

‘ ' casdh 20 CR 11578
, 7
)
)

 

Title 21, United States Code,
Sections 841(a)(1), (b)(1)(B) and
(b)(1)(C); Title 18, United States
Code, Sections 922(g)(1) and

924(a)(2
J rj GE NUGENT
RAL. b ARES OM |
COUNT 1 ALINE

(Possession with Intent to Distribute Cocaine Base (“Crack’’),
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

RUSSELL L. WHISENANT, II,

Defendant.

The Grand Jury charges:

1. On or about June 14, 2019, in the Northern District of Ohio, Eastern Division,
Defendant RUSSELL L. WHISENANT, III, did knowingly and intentionally possess with intent
to distribute 28 grams or more of a mixture and substance containing a detectable amount of
cocaine base (“crack”), a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(B).

COUNT 2
(Felon in Possession of Firearm and Ammunition,
18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury further charges:
2. On or about June 14, 2019, in the Northern District of Ohio, Eastern Division,

Defendant RUSSELL L. WHISENANT, III, knowing he had previously been convicted of

crimes punishable by imprisonment for a term exceeding one year, those being: convictions
Case: 1:20-cr-00115-DCN Doc #: 12 Filed: 02/12/20 2 of 4. PagelD #: 38

under Ohio Revised Code Section 2925.03 for Trafficking Offenses (F4), in Case No. CR-09-
532600-A, and Ohio Revised Code Section 2925.03 for Trafficking Offenses (F3), in Case No.
CR-10-535618-A, each in the Cuyahoga County Court of Common Pleas, on or about June 3,
2010, knowingly possessed in and affecting interstate commerce a firearm, to wit: a Remington
Model 870 Express Magnum 12-gauge shotgun, Serial # D181718M, a Smith & Wesson Model
‘37.380 caliber revolver, Serial # 20J474, and a Dan Wesson Arms 357 Magnum revolver, Serial
# 214797, and related ammunition, said firearms and ammunition having been shipped and
transported in interstate commerce, in violation of Title 18, United States Code, Sections
922(g)(1) and 924(a)(2).
COUNT 3
(Felon in Possession of Firearm and Ammunition,
18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury further charges:

3. On or about August 4, 2019, in the Northern District of Ohio, Eastern Division,
Defendant RUSSELL L. WHISENANT, III, knowing he had previously been convicted of
crimes punishable by imprisonment for a term exceeding one year, those being: convictions
under Ohio Revised Code Section 2925.03 for Trafficking Offenses (F4), in Case No. CR-09-
532600-A, and Ohio Revised Code Section 2925.03 for Trafficking Offenses (F3), in Case No.
CR-10-535618-A, each in the Cuyahoga County Court of Common Pleas, on or about June 3,
2010, knowingly possessed in and affecting interstate commerce a firearm, to wit: a Smith &
Wesson 9 mm Pistol, Model SD9VE, Serial # FYS9333, and related ammunition, said firearms
and ammunition having been shipped and transported in interstate commerce, in violation of

Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
Case: 1:20-cr-00115-DCN Doc #: 12 Filed: 02/12/20 3 of 4. PagelD #: 39

COUNT 4
(Possession with Intent to Distribute Heroin and Carfentanil)
21 U.S.C. §§ 841(a)(1), (b)(1)(B) and (b)(1)(C))
The Grand Jury further charges:
4, On or about November 2, 2019, in the Northern District of Ohio, Eastern
Division, Defendant RUSSELL L. WHISENANT, III, did knowingly and intentionally possess
with intent to distribute 10 grams or more of a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, and carfentanil, a Schedule II controlled

substance and fentanyl analogue, in violation of Title 21, United States Code, Sections 841(a)(1),

(b)(1)(B) and (b)(1)(C).
FORFEITURE
The Grand Jury further charges:
5. The allegations contained in Counts 1-4 of this Indictment are hereby re-alleged

and incorporated by reference as if fully set forth herein for the purpose of alleging forfeiture
pursuant to the provisions of Title 21, United States Code, Section 853 (drug offenses), Title 18,
United States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c)
(firearms offenses). As a result of these offenses, Defendant RUSSELL L. WHISENANT, III,
shall forfeit to the United States: any and all property constituting, or derived from, any proceeds
he obtained, directly or indirectly, as the result of the drug offenses; any and all of his property
used - or intended to be used - in any manner or part, to commit or to facilitate the commission
of the drug offenses; and, any and all firearms and ammunition involved in or used in the
‘commission of the firearms offenses; including, but not limited to the following:
a. Remington Model 870 Express Magnum 12-gauge shotgun, Serial # D181718M,

and any ammunition, seized on or about June 14, 2019.
~ Case: 1:20-cr-00115-DCN Doc #: 12 Filed: 02/12/20 4 of 4. PagelD #: 40

b. Smith & Wesson Model 37 .380 caliber revolver, Serial # 20J474 and any
ammunition, seized on or about June 14, 2019.

c. Dan Wesson Arms 357 Magnum revolver, Serial # 214797 and any ammunition,
seized on or about June 14, 2019.

d. Smith & Wesson 9 mm Pistol, Model SD9VE, Serial # FYS9333, and any

- ammunition, seized on or about August 4, 2019.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
